DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dongil Moon (Reg. No. 74,793) on May 3, 2021.

The application has been amended as follows:
 
15.	(Currently Amended)	A method comprising:
receiving, by a wireless device from a base station, one or more messages comprising configuration parameters of semi-persistent (SP) channel state information (CSI) reporting, wherein the configuration parameters comprise:
at least one indication of a resource configuration of a reference signal; and
an SP CSI skip indicator indicating that skipping SP CSI report transmission is prohibited;
receiving downlink control information indicating activation of SP CSI reporting; 
while SP CSI reporting is activated and during a first time period, transmitting, based on the reference signal, a first SP CSI report; and
while SP CSI reporting is activated and during a second time period, transmitting, based on the SP CSI skip indicator indicating that skipping SP CSI report transmission is prohibited, a second SP CSI report.

Allowable Subject Matter
Claims 1 – 4, 6 – 10, 12, and 15 – 24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

BAE teaches the terminal performing CSI reporting by receiving bandwidth part (BWP) configuration information on a BWP for uplink and/or downlink transmission, receiving reporting configuration information including a reporting configuration for the CSI reporting, and performing the CSI reporting on the basis of the BWP configuration information and the reporting configuration information, wherein the reporting configuration is associated with the BWP, and whether or not the reporting configuration is activated is determined on the basis of whether or not the BWP is activated. 
However, BAE does not explicitly disclose “wherein the configuration parameters comprise: at least one indication of a resource configuration of a reference signal; and an SP CSI skip indicator comprising a first value indicating that skipping SP CSI report transmission is allowed, wherein the SP CSI skip indicator is configured to comprise either the first value or a second value indicating that skipping SP CSI report transmission is prohibited; receiving downlink control information (DCI) indicating activation of SP CSI reporting; and while SP CSI reporting is activated: transmitting, during a first time period and based on the reference signal, a first SP CSI report; and skipping, during a second time period and based on the first value indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of a second SP CSI report.”

TAKEDA teaches the UE skipping SP-CSI reporting when a specific condition is fulfilled, where the condition includes: 1) the CQI is out of range, 2) the result of LBT (“Listen Before Talk”) for unlicensed band transmission shows a busy state, and 3) BWP switching. The UE transmits SP-CSI reporting periodically if SP-CSI is activated, and the specific condition is 
However, TAKEDA does not explicitly disclose “receiving, by a wireless device from a base station, one or more messages comprising configuration parameters of semi-persistent (SP) channel state information (CSI) reporting, wherein the configuration parameters comprise: at least one indication of a resource configuration of a reference signal; and an SP CSI skip indicator comprising a first value indicating that skipping SP CSI report transmission is allowed, wherein the SP CSI skip indicator is configured to comprise either the first value or a second value indicating that skipping SP CSI report transmission is prohibited; receiving downlink control information (DCI) indicating activation of SP CSI reporting; and while SP CSI reporting is activated: transmitting, during a first time period and based on the reference signal, a first SP CSI report; and skipping, during a second time period and based on the first value indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of a second SP CSI report.”

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “receiving, by a wireless device from a base station, one or more messages comprising configuration parameters of semi-persistent (SP) channel state information (CSI) reporting, wherein the configuration parameters comprise: at least one indication of a resource configuration of a reference signal; and an SP CSI skip indicator comprising a first value indicating that skipping SP CSI report transmission is allowed, wherein the SP CSI skip indicator is configured to comprise either the first value or a second value indicating that skipping SP CSI report transmission is prohibited; receiving downlink activation of SP CSI reporting; and while SP CSI reporting is activated: transmitting, during a first time period and based on the reference signal, a first SP CSI report; and skipping, during a second time period and based on the first value indicating that skipping SP CSI report transmission is allowed, a scheduled transmission of a second SP CSI report” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 15 and 18.

Dependent claims 2 – 4, 6 – 10, 12, 16 – 17, and 19 – 24 further limit the allowed independent claims 1, 15, and 18. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
HUANG et al – the UE stops transmitting the CSI of the N cells to the base station, and starts to continuously count a quantity of times of skipping transmitting the CSI of the cell that is in the N cells to the base station in each reporting period from a next period of any reporting period
YUAN et al – the beam report transmission includes dropping, in response to a collision between a beam report and another uplink control information, a lower-priority one of the beam report and the other uplink control information based on a predetermined priority rule defining a transmission priority of the beam report and the other uplink control information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468